              Case 2:18-cv-01850-JLR Document 70 Filed 05/05/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         JOHNNY B. DELASHAW, JR.,                     CASE NO. C18-1850JLR

11                              Plaintiff,              SHOW CAUSE ORDER
                  v.
12
           ALDEN ROBERTS, et al.,
13
                                Defendants.
14

15         Before the court are two motions for summary judgment filed by Plaintiff Johnny

16   B. Delashaw, Jr.: (1) a motion for partial summary judgment regarding due process (1st

17   MSJ (Dkt. # 32)), and (2) a motion for partial summary judgment regarding equal

18   protection (2d MSJ (Dkt. # 35).) Mr. Delashaw filed his first motion for partial summary

19   judgment on February 13, 2020 (see 1st MSJ at 24), and his second motion for partial

20   summary judgment a week later on February 20, 2020 (see 2d MSJ at 16). The first

21   motion for summary judgment is 24 pages long (see 1st MSJ); the second motion for

22   summary judgment is 16 pages long (see 2d MSJ). Defendants Alden Roberts, Melanie


     SHOW CAUSE ORDER - 1
                Case 2:18-cv-01850-JLR Document 70 Filed 05/05/20 Page 2 of 3



 1   DeLeon, Micah Mathews, Gordon Wright, and Stephen Correa (together, “Defendants”)

 2   oppose both motions. (See 1st MSJ Resp. (Dkt. # 40); 2d MSJ Resp. (Dkt. # 44).)

 3          Mr. Delashaw’s motions for summary judgment violate the court’s local rules.

 4   Western District of Washington Local Civil Rule 7(e)(3) states that “[a]bsent leave of the

 5   court, a party must not file contemporaneous dispositive motions, each one directed

 6   toward a discrete issue or claim.” Local Rules W.D. Wash. LCR 7(e)(3). “This rule

 7   seeks to avoid the inefficiencies caused by duplicative dispositive motions and

 8   circumvention of the court’s page limits.” Inst. of Cetacean Research v. Sea Shepherd

 9   Conservation Soc’y, 153 F. Supp. 3d 1291, 1321 (W.D. Wash. 2015). Mr. Delashaw’s

10   motions for partial summary judgment are contemporaneous and directed toward discrete

11   issues and claims. (See generally 1st MSJ; 2d MSJ.) Yet, Mr. Delashaw did not seek or

12   obtain leave of the court to file these contemporaneous motions. (See generally Dkt.)

13   The motions are also 40 pages in combined length, which is 16 pages more than allotted

14   for summary judgment motions under the local rules. 1 See Local Rules W.D. Wash. LCR

15   //

16

17          1
               The court also notes that Mr. Delashaw attempts to support his second motion for partial
     summary judgement by incorporating the facts and declarations he submitted in support of his
18   first motion for summary judgment into the second motion. (See 2d MSJ at 3.) Yet, in his reply
     brief in support of his second motion for summary judgment, Mr. Delashaw moves to strike
19   portions of declarations submitted by Defendants in support of their opposition to Mr.
     Delashaw’s second motion for summary judgment on the grounds that those facts relate to Mr.
20   Delashaw’s first motion for partial summary judgment. (See 2d MSJ Reply (Dkt. # 48) at 2-3.)
     Incredulously, Mr. Delashaw cites the court’s local rules and claims that “[i]t is improper and
     unfair to submit this evidence in connection with a completely unrelated motion” (id. at 2), even
21
     though Mr. Delashaw explicitly did the same thing in his second motion for summary judgment
     (see 2d MSJ at 3). This dispute underscores the complications caused by Mr. Delashaw’s
22   decision to flout the court’s rules on contemporaneous dispositive motions.


     SHOW CAUSE ORDER - 2
              Case 2:18-cv-01850-JLR Document 70 Filed 05/05/20 Page 3 of 3



 1   7(e)(3). Thus, Mr. Delashaw’s disregard for the court’s rules allowed him to circumvent

 2   the court’s page limits.

 3          The court ORDERS Mr. Delashaw to respond to this order and show cause why

 4   the court should not strike Mr. Delashaw’s second motion for summary judgment without

 5   leave to refile. Mr. Delashaw shall file his response to the court’s order to show cause by

 6   Friday, May 8, 2020, at 12:00 PM, Seattle time. Defendants may, but are not required to,

 7   file a response to the court’s order to show cause within the same timeframe. The court

 8   further directs the parties to limit their responses to no more than five pages.

 9          The court cautions Mr. Delashaw that it expects all parties to faithfully adhere to

10   the court’s local rules. Any additional violations of the local rules may result in

11   sanctions.

12          Dated this 5th day of May, 2020.

13

14                                                     A
                                                       JAMES L. ROBART
15
                                                       United States District Judge
16

17

18

19

20

21

22


     SHOW CAUSE ORDER - 3
